Citation Nr: 0702074	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted service connection for PTSD, rated 30 
percent, and denied service connection for bilateral hearing 
loss.  In his notice of disagreement with the November 2004 
decision, the veteran expressed disagreement with the rating 
of the PTSD disability, and with the denial of service 
connection for bilateral hearing loss; the statement of the 
case (SOC) issued in April 2005 addressed both issues.  
However, on his substantive appeal (VA Form 9) received in 
May 2005, the veteran specifically limited his appeal to the 
issue of the proper rating for PTSD.  


FINDING OF FACT

Throughout the appellate period, the veteran's PTSD has been 
manifested by impairment no greater than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impairment of memory, impaired judgment, impaired abstract 
thinking, and disturbances of motivation and mood is not 
shown.  


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD, and assigned an initial rating and effective date, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The April 2005 statement of the case (SOC) 
properly provided notice on the downstream issue of an 
increased initial rating.  (Notably, the veteran has not 
contested the effective date assigned.)  Regardless, a 
January 2005 letter provided notice of what evidence was 
needed to establish a higher rating, of the veteran's and 
VA's responsibilities in claims development, and that the 
veteran should submit any pertinent evidence in his 
possession.  The claim was thereafter readjudicated by the 
April 2005 SOC.  Notice has been adequate.

Regarding VA's duty to assist, the RO has obtained evidence 
from the Vet Center.  The veteran was afforded a VA 
examination in September 2004.  He has not identified any 
additional evidence pertinent to his claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Essentially, the veteran maintains that his service-connected 
PTSD produces greater impairment than is reflected by the 
currently assigned 30 percent rating.  

A Vet Center assessment completed in May 2004 shows the 
veteran believed his PTSD symptoms were becoming severe.  The 
examiner noted that the veteran had overcome an addiction to 
alcohol in the past through rehabilitation, and had 
subsequently dedicated himself to helping fellow Navajos and 
veterans.  

On VA examination in September 2004, the veteran reported 
that he had been sober since shortly after completing a 
rehabilitation program in 1982.  He reported that he kept 
busy and was involved as a volunteer with various 
organizations, including the VA, VFW, and American Legion.  
He had also put together a color guard to participate in 
veterans' funerals.  He enjoyed exercising.  The veteran 
reported problems with nightmares, and described sleep 
difficulties two or three times per week.  He had increasing 
problems with anxiety, and described himself as withdrawn and 
a loner.  He also suffered from some depression.  The veteran 
was employed as a program supervisor with the Navajo Tribe.  
He had 51 people working for him in a senior citizen support 
program; the veteran stated that he was very dedicated to his 
work and was very stable in his employment.  He was also the 
main caregiver for his 89 year old mother, and would often 
stay with her for periods of time while helping her with 
household chores.  

On examination, the veteran was pleasant and cooperative.  
There was no evidence of any thought disorder or delusions.  
The veteran was reasonably well-spoken, and he was not 
suicidal or homicidal.  He was fully oriented to person, 
place, and time.  He stated that since he had been sober he 
had not had any periods where his depression was so profound 
that he could not tend to personal hygiene or other 
activities of daily living.  He indicated that his memory was 
relatively intact, although he occasionally forgot where he 
placed things.  He denied obsessive-compulsive behavior.  His 
rate and flow of speech was normal, with no irrelevant, 
illogical, or obscure speech patterns.  While he reported 
anxiety, he indicated that he had not experienced the 
profound level of anxiety that would occur in a panic attack; 
his depression was similarly not profound.  There was no 
evidence of impulse control problems.  He would sometimes see 
a tribal medicine man or participate in sweat lodges when his 
symptoms got bad.  The examiner stated that the veteran had 
"some mild depression," and was "somewhat anxious."  He 
noted that Vet Center psychological testing had revealed a 
mild level of PTSD.  The examiner stated that the veteran 
seemed to be functioning reasonably well given his PTSD.  
"The veteran, though while a loner and somewhat withdrawn, 
is remaining relatively functional and remains employed."  

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In a claim disagreeing with the initial rating assigned 
following a grant of service connection (as here), separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection 
for PTSD, and that the RO has not assigned "staged ratings," 
but has assigned a 30 percent rating for the entire appeal 
period.  As there is no indication of any other psychiatric 
or psychological examination of the veteran since the 
September 2004 VA examination, and the veteran has not 
identified any ongoing treatment for PTSD, "staged ratings" 
are not warranted.  

The record reflects that the veteran's PTSD is essentially 
manifested by occasional nightmares and difficulty sleeping, 
some social detachment, and symptoms of occasional anxiety 
that does not rise to the level of a panic attack and 
depression that has been described as mild.  The VA 
examination did not demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
PTSD symptoms of the nature and gravity listed in the 
schedular criteria for a 50 percent rating (outlined above).  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood are 
not shown.  Clearly, the veteran is able to maintain work 
relationships, as he maintains employment in a position with 
51 people reporting to him; he described his employment 
situation as stable, and that he was very dedicated to his 
work.  He is also involved in volunteer activities with 
several organizations, and he has organized a color guard 
unit.  The veteran also looks after his elderly mother and 
helps her with household chores.  In short, the disability 
picture presented is not one consistent with the degree of 
severity needed to meet the schedular criteria for the next 
higher, 50 percent, rating for PTSD (and does not approximate 
those criteria).  The preponderance of the evidence is 
against the claim, and it must be denied.


ORDER

A rating in excess of 30 percent for PTSD is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


